479 F.2d 1048
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Milton McFARLAND, Defendant-Appellant.
No. 73-1219 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 16, 1973.

John F. Davis, Jr., Atlanta, Ga., court-appointed, for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., Stanley M. Baum, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Bobby Milton McFarland appeals from his conviction for the unlawful distribution of 1.54 grams of heroin hydrochloride, in violation of 21 U.S.C. Sec. 841(a) (1).  We affirm.


2
We find no error in any of the various assignments of error which appellant lists as follows: Error by the court (1) in admitting evidence of other unrelated offenses during the trial, (2) in failing to grant defendant's motion for mistrial following the admission of testimony of other offenses, (3) in admitting hearsay testimony of the Government's confidential informant or decoy without producing him for examination by defendant and failure to give cautionary instructions in regard thereto, (4) in failing to give a "missing witness" charge, (5) in failing to find unlawful entrapment established as a matter of law, and (6) in giving a charge on "entrapment" that was equivocal, misleading or erroneous.


3
We have carefully examined each of appellant's contentions in the light of the record and find that they are without merit.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I